Citation Nr: 1024941	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  00-22 426A	)	DATE
	)

On appeal from the Department of Veterans Affairs Medical Center 
(VAMC) in Salisbury, North Carolina.


THE ISSUE

Whether to deny payment for the cost of private medical care at 
the Forsyth Memorial Hospital from December 4, 1999, to April 11, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, wife, and L.A.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

It appears from the medical administration services (MAS) file 
that the Veteran (the appellant in this case) had active military 
service from July 1959 to April 1979. This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 2000 
decision by the VAMC which denied payment for treatment received 
by the Veteran from December 4, 1999, to April 11, 2000 at 
Forsyth Memorial Hospital.  This matter was remanded in July 2005 
for further development.  


FINDING OF FACT

On June 8, 2010, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, Salisbury, North Carolina, 
that the appellant died in May 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


